Case 0:20-cv-62021-AHS Document 12 Entered on FLSD Docket 10/30/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-62021-CIV-SINGHAL

  JUAN DEJESUS,

         Plaintiff,

  vs.

  EMBRAER EXECUTIVE JET SERVICES,
  LLC,

        Defendant.
  _____________________________________/


                 DEFENDANT’S CERTIFICATE OF INTERESTED PARTIES
                     AND CORPORATE DISCLOSURE STATEMENT

         Defendant EMBRAER EXECUTIVE JET SERVICES, LLC, by and through its

  undersigned counsel, and pursuant to Fed. R. Civ. P. 7.1 and this Court’s Order Requiring

  Scheduling Report and Certificates of Interested Parties (DE 8), hereby files its Certificate of

  Interested Parties and Corporate Disclosure Statement, and states as follows:

  I.     Certificate of Interested Parties

         The following persons, associated persons, firms, partnerships, or corporations may have

  a financial interest in the outcome of this case:

         a. Juan Dejesus (Plaintiff);

         b. Richard Celler Legal, P.A. (Plaintiff’s counsel);

         c. Noah Storch, Esq., (Plaintiff’s counsel);

         d. Embraer Executive Jet Services, LLC (Defendant);

         e. Mr. Gary J. Spulak (Manager of Defendant);

         f. Mr. Marcos Rodrigues Lopes (Manager of Defendant);



                                                      1
Case 0:20-cv-62021-AHS Document 12 Entered on FLSD Docket 10/30/2020 Page 2 of 3




         g. Mr. Johann Christian Jean Charles Bordais (Manager of Defendant);

         h. Ms. Marcia Regina Sato Davoli de Araujo (Manager of Defendant);

         i. Greenberg Traurig, P.A. (Defendant’s counsel);

         j. Paul B. Ranis, Esq. (Defendant’s counsel);

         k. John L. McManus, Esq. (Defendant’s counsel); and

         l. Samuel Bookhardt IV, Esq. (Defendant’s counsel).

  II.    Corporate Disclosure Statement

         The parent corporation of Embraer Executive Jet Services, LLC is Embraer Aircraft

  Holding, Inc. There are no publicly held corporations that own 10% or more of Defendant’s stock.



                                              GREENBERG TRAURIG, P.A.
                                              Counsel for Defendant
                                              401 East Las Olas Boulevard, Suite 2000
                                              Fort Lauderdale, Florida 33301
                                              Telephone: (954) 765-0500
                                              Facsimile: (954) 765-1477
                                              By: /s/ Paul B. Ranis___________
                                                   PAUL B. RANIS
                                                   Florida Bar No. 64408
                                                   Email: ranisp@gtlaw.com
                                                   scottla@gtlaw.com
                                                   flservice@gtlaw.com
                                                   JOHN L. MCMANUS
                                                   Florida Bar No. 0119423
                                                   Email: mcmanusj@gtlaw.com
                                                   yeargina@gtlaw.com
                                                   SAMUEL BOOKHARDT IV
                                                   Florida Bar No. 123499
                                                   Email: bookhardts@gtlaw.com
                                                   depasqualem@gtlaw.com




                                                 2
Case 0:20-cv-62021-AHS Document 12 Entered on FLSD Docket 10/30/2020 Page 3 of 3




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was filed in CM/ECF

  on this 29th day of October 2020, which will generate Notices of Electronic Filing to all parties

  that have signed up for CM/ECF.

                                              By: /s/ Paul B. Ranis___________
                                                   PAUL B. RANIS
  ACTIVE 53454504v1




                                                 3
